DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7, 11-18, 20-25, 28-36 have been cancelled.
Claims 37-49 have been added.
Allowable Subject Matter
2.	Claims 1, 8-10, 19, 26-27, and 37-49 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 1, 8-10, 19, 26-27, and 37-49 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a measurement configuration method, wherein the measurement configuration information is used for a terminal device to measure a plurality of cells and a plurality of beams according to a measurement configuration information, the plurality of cells is associated with a first measurement object classification, and the plurality of beams is associated with a second measurement object classification; so that the terminal device writes a measurement result of a first cell 7U.S. Patent Application Serial No. 16/461,748 of the plurality of cells and a measurement result of a first beam of the plurality of beams into a measurement report according to a writing sequence of the first measurement object classification and the second measurement object classification, wherein the measurement result of the first cell and the measurement result of the first beam satisfies a reporting condition which is preset, and the writing sequence of the first measurement object classification has priority over the writing sequence of the second measurement object classification.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415